Citation Nr: 1234166	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  10-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for left shoulder dislocation residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to August 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

The Veteran's left shoulder dislocation residuals are manifested by no more than limitation of motion at shoulder level with pain and tenderness in the acromioclavicular joint (ACJ).  There is no evidence of ankylosis, fibrous union, nonunion, or loss of head of humerus.  Magnetic resonance imaging (MRI) reflects that degenerative changes are present in the left shoulder.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left shoulder dislocation residuals have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5200, 5201, 5202, 5203 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a November 2009 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the November 2009 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings - Laws and Regulations

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate DCs identify the various disabilities.  When a question arises as to which of two ratings apply under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

Evidence of pain, weakened movement, limited movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2011).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would not be compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  The criteria for rating traumatic arthritis direct that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  In this case, although there is X-ray evidence of arthritis in the left shoulder, the Veteran is already in receipt of a rating in excess of 10 percent under a limitation of motion code and the criteria listed under DC 5003 cannot serve as a basis for an increased rating for the left shoulder disability.  The Board will therefore discuss the applicability of the other regulatory criteria.  

Treatment records, to include VA exam reports from April 2000, December 2009, and May 2011, reflect that the Veteran is right-handed.  Therefore, his left shoulder and arm will be evaluated under the criteria for the nondominant and/or minor arm categories.  38 C.F.R. § 4.69 (2011).  

With regard to the Veteran's left shoulder disability, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation.  Thus, the criteria pertaining to this disability are not applicable.  38 C.F.R. § 4.71a, DC 5200 (2011).  

Normal forward flexion of the shoulder is from zero to 180 degrees, normal abduction is from zero to 180 degrees, and normal internal and external rotation is from zero to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  38 C.F.R. § 4.71, Plate I (2011).  

The Veteran has been awarded a 20 percent disability rating for his left shoulder disability on the basis of 38 C.F.R. § 4.71a, DC 5203, for impairment of the clavicle or scapula, and DC 5201, for limitation of motion of the arm.  The regulatory criteria in DC 5202 for other impairment of the humerus, and the regulatory criteria in DC 5203, are also potentially applicable.  38 C.F.R. § 4.71a, DCs 5202, 5203 (2011).  

Background

The STRs reflect that the Veteran was treated during service for various left shoulder problems.  Post-service VA medical records dated from 1998 through the present day show that the Veteran has received intermittent treatment for left shoulder problems.  Mild shoulder dysfunction was diagnosed in January 1999.  In December 1999, he underwent arthroscopic cartilage debridement.  In January 2000, a VA doctor reported noted that the Veteran could return to work.  

When examined by VA in April 2000, the Veteran said that he experienced some pain with overhead movement of the left arm.  He described a constant ache, rated as a 5 on a scale from 0 to 10 (with 10 being the worst).  There was a sharp pain with lifting or a push up rated as a 9 on the same scale.  There was no redness, swelling, or warmth.  There was full range of motion (ROM) of the right shoulder, but there was some pain reported.  The diagnosis was history of left shoulder dislocation.  

Upon rating decision in June 2000, service connection for a left shoulder disability was granted, and a 20 percent rating was assigned.  

This appeal ensued in April 2009 when the Veteran submitted a claim for an increase.  Additional treatment records were submitted in support of his claim, to include the report of a December 2009 VA exam.  At that time, the Veteran said that there had been no improvement in left shoulder function since surgery was performed in 1999.  He was unable to lift even light objects.  He could not sleep on the left shoulder, and it stayed numb for 20-25 minutes after using it or laying on it.  He was unable to use the left arm when driving, and it throbbed on a regular basis.  Upon physical exam, there was no objective evidence of pain with motion.  There was no additional loss of motion after repetition.  Although the Veteran had slight limitation of motion upon exam, he had full ROM when indirectly observed.  

In a December 2009 rating decision, the 20 percent rating in effect for the service-connected left shoulder was confirmed.  

Subsequently dated VA records reflect that the Veteran's left shoulder complaints continued.  A MRI test was conducted in April 2010.  The examiner's impression was of mild to moderate arthritic changes of the ACJ with bone marrow edema of the distal clavicle and acromion in addition to small joint effusion.  There was very minimally increased linear bright signal at the insertion of the supraspinatus tendon, which was suggestive of a minimal intrasubstance tear.  

VA records dated in 2011 show ongoing treatment for the claimant's left shoulder.  In May 2011, when seen for physical therapy, he reported increased pain and fatigue.  The therapist noted that there was significant crepitus seen and heard in the left ACJ.  ROM of the left shoulder was within normal limits.  The therapist also reported that left shoulder strength was within normal limits.  

Upon VA joints examination in October 2011, the Veteran said that he was unable to do any overhead work or do any heavy lifting or carrying with his left arm.  If he used his left arm very much, he experienced a flare-up and could not use that extremity for a couple of days.  The examiner opined that the Veteran's left shoulder condition prevented him from engaging in physical labor or any work that required reaching which his left arm, overhead work, or lifting and carrying with his left arm.  Upon ROM testing, there was no objective evidence of painful motion.  Left shoulder flexion and abduction were to 80 degrees with pain beginning at 70 degrees.  There was no additional limitation in ROM of the shoulder and arm following repetitive use testing.  There was no functional loss and/or functional impairment of the left shoulder and left arm.  There was localized tenderness or pain on palpation of the "joints/soft tissue/biceps tendon" of the left shoulder.  There was no guarding.  There was no ankylosis of the shoulder joint.  The examiner noted that degenerative changes in the ACJ were confirmed by MRI testing performed in 2010.  

In February 2012, the Veteran stated that his wife did all the household chores and did all of the driving.  His shoulder pain restricted movement, and he could not perform household tasks without great difficulty and pain.  

Analysis

DC 5202 provides for a 20 percent rating for the minor arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, or malunion of the humeral head with moderate or marked deformity.  A 40 percent rating is warranted for the minor arm if there is fibrous union of the humerus.  A 50 percent rating is warranted for the minor arm for nonunion of the humerus or false flail joint.  A maximum 70 percent rating is warranted for the minor arm for loss of head of humerus, or flail shoulder.  38 C.F.R. § 4.71a, DC 5202 (2011).  

The evidence does not show fibrous union, false flail joint, or flail shoulder.  As noted above, the evidence, to include numerous VA exam reports noted no evidence of any impairment of the humerus.  Therefore, a rating in excess of 20 percent under DC 5202 is not warranted.  

DC 5203 provides for a maximum 20 percent rating for impairment of the clavicle or scapula when there is nonunion with loose movement or dislocation.  The disability may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203 (2011).  The maximum rating for impairment of the clavicle or scapula is 20 percent.  38 C.F.R. § 4.71a, DC 5203.  Therefore, because the Veteran's left shoulder disability has already been awarded the maximum rating under Diagnostic Code 5203, he is not entitled to a rating higher than 20 percent under the DC pertaining to impairment of the clavicle or scapula.  

However, DC 5203 provides that impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint.  Therefore, the regulatory criteria in DC 5201, the DC for limitation of motion of the arm, are applicable.  Under DC 5201, a 20 percent rating is warranted where motion of the minor arm is limited at shoulder level or midway between the side and shoulder level.  A maximum 30 percent rating is warranted where motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2011).  

The medical evidence of record does not reflect that motion of the Veteran's left arm is limited to 25 degrees from the side.  ROM testing in 2000, 2009, and 2011 shows definite limitation of motion, but not to the degree that would warrant an increased rating pursuant to the appropriate DC.  

As noted earlier, for VA compensation purposes, normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction is from zero to 180 degrees, and normal internal and external rotation is from zero to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  38 C.F.R. § 4.71, Plate I (2011).  Even taking into account the dictates of DeLuca v. Brown, 8 Vet. App. 202 (1995), the physical findings do not show that the Veteran's forward flexion and abduction were limited to 25 degrees from the side.  At the most recent VA examination in October 2011, the Veteran was limited to 80 degrees flexion and abduction, which was not 25 degrees from the side.  Thus, because the evidence most nearly approximates a 20 percent disability rating under DC 5201, an increased rating is not warranted under that DC.  

Final Considerations

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 20 percent for the left shoulder.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of the left shoulder that the Veteran has reported.  

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to the left shoulder condition is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to the left shoulder is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Entitlement to a rating in excess of 20 percent for a left shoulder disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


